Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘421 (US 9775421) in view of Min (KR 101552900 B1).
Regarding claim 18, Kim ‘421 teaches a cosmetic container comprising: an inner container (300) configured to store contents; a container body (100 and 200) configured to accommodate the inner container; a discharger (310 and 311) configured to discharge the contents stored in the inner container; a distributor (400) configured to distribute the contents discharged by the discharger; and an upper cap (500) configured to seal the container body, wherein an opening (230) is defined on one side of the container body, the inner container is insertable into the container body through the opening, and the inner container is separable from the container body through the opening, wherein the inner container includes a storage (interior of 300) configured to store the contents therein and an outer circumferential 
 Kim ‘421 does not teach that the outer circumferential portion of the inner container is disposed to surround at least one surface of the storage, or that the holding portion is disposed to protrude downward along a circumference of the upper cap and, and when the upper cap seals the container body, comes into contact with an inner side surface of the outer circumferential portion; or that the inn. 
Min teaches an outer circumferential portion (50) of an inner container (20 and 30) that is disposed to surround at least one surface of the storage, and a holding portion (12b) that is disposed to protrude downward along a circumference of an upper cap (12) and, and when the upper cap seals the container body, comes into contact with an inner side surface of the outer circumferential portion (Fig. 6).
Neither Kim’421 nor Min explicitly teach that outer surface of the outer circumferential portion and the outer surface of the container body are “smoothly” connected or that the outer surface of the 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have made the connection of these surfaces “smooth” because Applicant has not disclosed that the smooth connection provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, Applicant discloses in the last paragraph of page 8 and continuing on to page 9 of the specification that these surfaces are “smoothly” connected to provide “aesthetics according to a user’s taste” One of ordinary skill in the art, therefore, would have expected The combination of Kim ‘421 and Min and the applicant' s invention to perform equally well with either the “unsmooth” surface connections of Kim ‘421 and Min or the claimed surfaces that are “smoothly connected” because both devices are equally capable of dispensing a cosmetic.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have rearranged the such that that the outer circumferential portion of the inner container is disposed to surround at least one surface of the storage, or that the holding portion is disposed to protrude downward along a circumference of the upper cap and, and when the upper cap seals the container body, comes into contact with an inner side surface of the outer circumferential portion as taught by Min, wherein doing so would merely be a matter of substituting one known discharge-prevention arrangement for another with predictable results. Furthermore, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combination of Kim ‘421 and Min to obtain the invention wherein surfaces are “smoothly connected” as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kim ‘421 and Min.
Regarding claim 19, the combination of Kim ‘421 and Min teaches the cosmetic container of claim 18, wherein the opening is defined on a side surface of the container body (Kim ‘421, Fig. 1).

Regarding claim 21, the combination of Kim ‘421 and Min teaches the cosmetic container of claim 20, wherein the pump is disposed in the inner container (Kim ‘421, Fig. 3), the pump nozzle is disposed in the distributor (Kim ‘421, Fig. 3), and the pump is coupled to the pump nozzle when the inner container is inserted into the container body (Kim ‘421, Fig. 3).
Regarding claim 22, the combination of Kim ‘421 and Min teaches the cosmetic container of claim 20, wherein the pump is an airless pump or a dip tube type pump (airless pump, see Kim ‘421 Fig. 3).
Regarding claim 23, the combination of Kim ‘421 and Min teaches the cosmetic container of claim 22, wherein, when the pump is an airless pump, the inner container includes a movable film or a piston or is a contractible pouch (piston; Kim ‘421 320).
Regarding claim 24, the combination of Kim ‘421 and Min teaches the cosmetic container of claim 18, wherein, when the inner container is inserted into the container body and the inner container is pressed toward the inner side of the container body, the contents stored in the inner container is discharged to the distributor by the discharger (Kim ‘421, col. 6, ll. 15-25).
Regarding claim 25, the combination of Kim ‘421 and Min teaches the cosmetic container of claim 18, wherein the upper cap includes one or more holding portions disposed along the circumference of the upper cap (the holding portion discussed in the rejection of claim 18 above is disposed along the circumference of the upper cap of Min).
Regarding claim 26, the combination of Kim ‘421 and Min teaches the cosmetic container of claim 18, wherein a grip portion configured to allow a portion of the inner container to be gripped is defined at the one side of the container body (Min, 51a).

Regarding claim 28, the combination of Kim ‘421 and Min teaches the cosmetic container of claim 18, wherein the distributor comprises: an intermediate body (Kim ‘421, 410) to which the discharger is coupled; and a distribution plate (210) coupled to an upper portion of the intermediate body and configured to distribute the contents.
Regarding claim 29, the combination of Kim ‘421 and Min teaches the cosmetic container of claim 28, wherein a distribution path is defined in the distribution plate and the contents discharged by the discharger is distributed through the distribution path.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘421 and Min as applied to claim 18 above, and further in view of Kim ‘153 (US 10010153).
Regarding claim 30, the combination of Kim ‘421 and Min teaches the cosmetic container of claim 18, but does not teach that the distributor includes a mesh.
Kim ‘153 teaches a distributor that includes a mesh (40).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the distributor of Kim ‘421 and Min with a mesh as taught by Kim ‘153 for the purpose of preventing splashing (Kim ‘153, col. 3, ll. 38-44).

Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive.

As noted in the rejection above, it would have been obvious to have modified the surfaces of Kim ‘421 and/or Min to be “smoothly connected”. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See also MPEP 2144.04(I). In this case, the smoothly connected surfaces are disclosed to achieve a desired aesthetic.
Applicant argues that Kim ‘421 and Min do not teach that the holding portion is disposed to protrude downward along a circumference of the upper cap and, and when the upper cap seals the container body, comes into contact with an inner side surface of the outer circumferential portion and limits the pressing of the inner container toward the inner side of the container body and allows separation of the inner container toward an outer side of the container body.
In response, it is noted that Kim ‘421 teaches a holding portion that limits the pressing of the inner container without preventing the separation of the inner container from the container body. Min teaches locating the holding portion in the claimed location. When combined, these two references teach the claimed limitation. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754